UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7578


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

RONALD EUGENE RICE,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:90-cr-00310-GRA-9)


Submitted:   February 16, 2012            Decided:   February 23, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Eugene Rice, Appellant Pro Se.  David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Ronald     Rice     appeals       the    district      court’s       orders

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of   sentence      based     on    Amendment       750    to   the    U.S.   Sentencing

Guidelines Manual (“USSG”) (2010). *                     Because Amendment 750 did

not have the effect of lowering Rice’s applicable Guidelines

range,     we     affirm     the    district       court’s     orders.         See     USSG

§ 1B1.10(a)(2)(B).           We dispense with oral argument because the

facts     and    legal     contentions     are     adequately        presented    in   the

materials       before     the     court   and     argument     would    not     aid   the

decisional process.



                                                                                 AFFIRMED




      *
       Although Rice designated only one order in his notice of
appeal, we may consider the denial of both orders, as his intent
is clear and the Government is not prejudiced by his omission.
See Bogart v. Chapell, 396 F.3d 548, 555 (4th Cir. 2005).



                                              2